Per curiam.
This disciplinary matter is before the Court pursuant to a Notice of Discipline filed by the State Bar alleging that Respondent Lynn J. Barrett violated Rules 8.4, 9.3 and 9.4 of the Georgia Rules of Professional Conduct found at Bar Rule 4-102 (d), and seeking her disbarment. Violations of Rules 8.4 and 9.4 are punishable by disbarment. Barrett failed to acknowledge service of the Notice of Discipline within 20 days of its being mailed to her at the official address in Florida that she provided to the State Bar. After the State Bar’s attempts to have her personally served proved unsuccessful and a non est inventus was issued by the Broward County Sheriff’s Office, Barrett was served by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). The State Bar published notices in the Sun-Sentinel, Deer-field Beach, Florida on December 20, 2002, and December 27, 2002. Contemporaneously with the publication, the State Bar mailed a copy of the service documents by first class mail to Barrett at the address shown in its Membership Department records. As she failed to file a Notice of Rejection of the Notice of Discipline as provided in Bar Rule 4-208.3, pursuant to Bar Rule 4-208.1 (b) Barrett is in default, has no right to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. By virtue of her default, the following facts are deemed admitted.
On or about August 31, 2001, Barrett submitted a Petition for Disciplinary Resignation to the Supreme Court of Florida, resigning her membership in the State Bar of Florida for “ethical misconduct.” Barrett’s Petition for Voluntary Resignation was accepted by the Florida Supreme Court by Order entered September 26, 2001. According to the Florida Supreme Court’s Order, Barrett’s resignation is tantamount to disbarment. On November 14, 2001, the Florida Bar forwarded a copy of Barrett’s Petition for Disciplinary Resignation to the Office of the General Counsel, State Bar of Georgia. The Investigative Panel of the State Disciplinary Board, State of Georgia, initiated a Grievance against Barrett and determined upon investigation that Barrett’s “ethical misconduct” was her conviction on three charges of grand theft and one charge of carrying a concealed firearm in Palm Beach and Broward Counties, Florida, in June and September 2001.
*280Decided February 24, 2003.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Deputy General Counsel, for State Bar of Georgia.
Based on our review of the record, we agree with the State Bar that disbarment is the appropriate sanction in this matter. We note in aggravation of the level of discipline to be imposed that Barrett has a lengthy history of prior disciplinary offenses in Florida, that she is currently under suspension in this State in a prior matter, see order entered May 1, 2000 in S00Y1252, and that she failed to respond to disciplinary authorities investigating this matter. Accordingly, Barrett is disbarred from the practice of law in Georgia. She is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.